 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8

 9      UNITED STATES OF AMERICA,                          No. CR 18-315 RAJ

10                          Plaintiff,                     ORDER DENYING MOTION TO
                                                           MODIFY BOND
11              v.
12      GIZACHEW WONDIE,
13
                            Defendant.
14

15

16          Defendant appeared before the undersigned Magistrate Judge for a detention hearing on

17   December 11, 2018. After a lengthy hearing, Mr. Wondie was released on a very close case,

18   but was subject to home confinement, restricted to his residence at all times except for

19   religious services, medical legal, or as otherwise approved the location monitoring specialist.”

20   Dkt 11. Before the Court is defendant’s motion to modify the bond, permitting Mr. Wondie to

21   attend college courses at South Central Community College. Defendant argues it is important

22   to modify the bond so that he can engage in prosocial behavior.

23          The motion is opposed by the government. The defendant is charged with serious

24   crimes of distribution and possession of a firearm in furtherance of a drug trafficking crime.

25   The firearm seized was next to four loaded firearm magazines, including a 30-round extended

26   capacity magazine. Moreover, the defendant had been associated with a firearm that was



     ORDER
     PAGE - 1
 1   allegedly stolen from him, and used in a subsequent homicide. The Court was reluctant to

 2   release the defendant, but believed the risk of danger could be met by releasing the defendant

 3   only under very stringent conditions. The Court specifically rejected a request to release the

 4   defendant for work purposes.

 5          18 U.S.C. § 3142(c)(3) provides that the “judicial officer may at any time amend the

 6   order to impose additional or different conditions of release.” 18 U.S.C. § 3142(f) authorizes

 7   the court to reopen a detention hearing

 8                  before or after a determination by the judicial officer, at any time
 9                  before trial if the judicial officer finds that information exists that
                    was not known to the movant at the time of the hearing and that
10                  has a material bearing on the issue whether there are conditions of
                    release that will reasonably assure the appearance of such person
11                  as required and the safety of any other person and the community.
12          Thus, the party moving to reopen must indicate (1) what the new information is, (2) the
13   reason that it was not known to the movant at the time of the hearing, and (3) how the new
14   information is material. J. Weinberg, Federal Bail and Detention Handbook, § 6.9 (PLI 2012).
15   The judicial officer can either direct a response to the motion to reopen or can rule without a
16   further response. Id.
17          Here, the proffered new evidence (education is prosocial) is neither new nor otherwise
18   unavailable. The Court previously rejected a request to release the defendant to engage in
19   work. No reasons are offered, and certainly none are readily apparent, as to why the defendant
20   should not be released to go to work, but should be released to go to school. Moreover, and
21   more importantly, even after considering the “new evidence,” the evidence as a whole
22   continues to strongly support the fact that there are no conditions of combination of conditions
23   that will assure the safety of the community Accordingly, the defendant’s motion to modify the
24   bond previously set is DENIED.
25

26



     ORDER
     PAGE - 2
 1         DATED this 3rd day of January, 2019.

 2

 3

 4
                                             A
                                             JAMES P. DONOHUE
                                             United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER
     PAGE - 3
